           Case 4:15-cv-00599-BLW Document 78 Filed 08/03/20 Page 1 of 9




                         UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO


  STEVEN B. CUMMINGS, a married
  individual residing in Idaho,                    Case No. 4:15-cv-00599-BLW

                                                   MEMORANDUM DECISION
           Plaintiff,                              AND ORDER

            v.

  STEWART TITLE GUARANTY
  COMPANY, a Texas Corporation;
  JOHN DOES 1-10,

           Defendants.



                                   INTRODUCTION

       Before the Court is pro se Plaintiff ,Steven Cummings’ Motion for

Reconsideration (Dkt. 71)1 of this Court’s order (Dkt. 67) denying his motion for

leave to amend his complaint. Also, before the Court are Cummings’ motions for

extension of time to respond to Defendant’s motion for summary judgment. Dkt.

70, 77. The Court has carefully reviewed the record in this case. The motions are




       1
         The Court received a “corrected memorandum” in support of Cummings’ motion on
July 9, 2020. Dkt. 75. Defendants did not have an opportunity to respond to this memorandum.
The Court has reviewed it and finds that it does not change the analysis.




MEMORANDUM DECISION AND ORDER - 1
        Case 4:15-cv-00599-BLW Document 78 Filed 08/03/20 Page 2 of 9




fully briefed and ripe for decision. For the reasons that follow the Court will deny

the motion for reconsideration and grant the motions for an extension of time to

respond.

                                  BACKGROUND

      The factual and procedural background of this case are set out in the Court’s

order denying Cumming’s motion to amend his complaint. Dkt. 67. The scheduling

order in this case set the deadline for joinder of parties and amendment of

pleadings for January 20, 2017. Dkt. 13. On March 17, 2017 notice was filed that

Cummings and his wife had filed for bankruptcy. Dkt. 31. This case was stayed

pending the bankruptcy proceeding. Dkt. 32. On December 19, 2019 the

bankruptcy stay was lifted. Dkt. 46. On February 7, 2020, Cummings filed a

motion to amend the complaint. Dkt. 53. On May 13, 2020, the Court denied

Cummings’ motion to amend his complaint, finding Cummings had failed to show

good cause for waiting to file until after the dispositive motion deadline, that the

delay would prejudice Defendant, and amendment would be futile. Dkt. 67.

Cummings now asks the Court to reconsider its order. Dkt. 71.

                               LEGAL STANDARD
      Cummings brings his motion for reconsideration under Federal Rule of Civil

Procedure 59(e). Rule 59 applies only to judgments and does not apply to




MEMORANDUM DECISION AND ORDER - 2
        Case 4:15-cv-00599-BLW Document 78 Filed 08/03/20 Page 3 of 9




interlocutory orders. Balla v. Idaho State Bd. of Corr., 869 F.2d 461, 466 (9th Cir.

1989) (“[T] the word ‘judgment’ encompasses final judgments and appealable

interlocutory orders.”).

      Courts have inherent power to modify their interlocutory orders before

entering a final judgment. Marconi Wireless Telegraph Co. v. United States, 320

U.S. 1, 47–48 (1943). In addition, the Federal Rules of Civil Procedure explicitly

grant courts the authority to modify their interlocutory orders. Fed. R. Civ. P.

54(b), 60(b). The Court, therefore, construes Cummings’ Motion as one brought

pursuant to Rule 54(b), which can be revised at any time under the Court's inherent

authority. City of Los Angeles, Harbor Div. v. Santa Monica Baykeeper, 254 F.3d

882, 885 (9th Cir. 2001) (“As long as a district court has jurisdiction over the case,

then it possesses the inherent procedural power to reconsider, rescind, or modify an

interlocutory order for cause seen by it to be sufficient.”)

      A motion to reconsider an interlocutory ruling requires an analysis of two

important principles: (1) error must be corrected; and (2) judicial efficiency

demands forward progress. The former principle has led courts to hold that a denial

of a motion to dismiss or for summary judgment may be reconsidered at any time

before final judgment. Preaseau v. Prudential Insurance Co., 591 F.2d 74, 79-80

(9th Cir. 1979). While even an interlocutory decision becomes the “law of the




MEMORANDUM DECISION AND ORDER - 3
        Case 4:15-cv-00599-BLW Document 78 Filed 08/03/20 Page 4 of 9




case,” it is not necessarily carved in stone. Justice Oliver Wendell Holmes

concluded that the “law of the case” doctrine “merely expresses the practice of

courts generally to refuse to reopen what has been decided, not a limit to their

power.” Messinger v. Anderson, 225 U.S. 436, 444 (1912). “The only sensible

thing for a trial court to do is to set itself right as soon as possible when convinced

that the law of the case is erroneous. There is no need to await reversal.” In re

Airport Car Rental Antitrust Litigation, 521 F.Supp. 568, 572 (N.D. Cal. 1981)

(Schwartzer, J.).

      The need to be right, however, must co-exist with the need for forward

progress. A court’s opinions “are not intended as mere first drafts, subject to

revision and reconsideration at a litigant's pleasure.” Quaker Alloy Casting Co. v.

Gulfco Indus., Inc., 123 F.R.D. 282, 288 (N.D. Ill. 1988).

      While courts have the inherent authority to review interlocutory orders at

any time prior to entry of final judgment, to determine the merits of a request to

reconsider an interlocutory order, both this Court and district courts throughout the

Ninth Circuit are frequently guided by substantially the same standards as those




MEMORANDUM DECISION AND ORDER - 4
           Case 4:15-cv-00599-BLW Document 78 Filed 08/03/20 Page 5 of 9




used to reconsider final orders pursuant to Rule 59(e).2 See, Dickinson Frozen

Foods, Inc. v. FPS Food Process Sols. Corp., 2020 WL 2841517, at *10 (D. Idaho

June 1, 2020). Under Rule 59 reconsideration may be warranted: (1) because of

newly discovered evidence; (2) because the Court committed clear error or the

order was manifestly unjust; or (3) due to an intervening change in the law. Sch.

Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.

1993).

       Regardless of the standard or rule under which they are brought, “motions

for reconsideration are generally disfavored, and may not be used to present new

arguments or evidence that could have been raised earlier.” America Rivers v.

NOAA Fisheries, 2006 WL 1983178, at *2 (D. Or. 2006) (citing Fuller v. M.G.

Jewelry, 950 F.2d 1437, 1442 (9th Cir. 1991)).

                                         ANALYSIS
       Cummings argues that reconsideration is warranted on the basis of new

evidence, the need to correct clear error, and to prevent further manifest injustice.

Dkt. 71 at 1.



       2
          Rule 60(b) provides grounds for relief from a judgment or order which courts also use
in deciding a motion for reconsideration. Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc.,
5 F.3d 1255, 1263 (9th Cir. 1993) The grounds in Rule 60(b) mostly track Rule 59(e) with a few
specific additions, which are not applicable here.




MEMORANDUM DECISION AND ORDER - 5
        Case 4:15-cv-00599-BLW Document 78 Filed 08/03/20 Page 6 of 9




      Cummings argues that the court misconstrued the facts leading to his state

case. The general background was taken from Cummings v. Stephens, 157 Idaho

348, 351 (2014) and ultimately had no bearing on the Court’s decision to deny

Cumming’s motion to amend his complaint. While Cummings may not like the

state courts’ decisions regarding his previously litigated claims, he cannot relitigate

them here. Mpoyo v. Litton Electro-Optical Sys., 430 F.3d 985, 987 (9th Cir.

2005). There was no clear error in the Court’s denial of Cummings motion to

amend on this basis.

      Cummings argues that defense counsel interfered in his bankruptcy

proceedings, that Defendant received notice of the bankruptcy in January 2017 and

that Cummings reserved the right to amend his litigation plan. Dkt. 71-1 at 5-8.

These arguments are presumably made to demonstrate good cause for Cummings

failure to file his motion to amend prior to the deadline set in the case management

order. The case management order governed the proceedings in this case and

Cummings could not unilaterally choose a different date. Cummings did not file a

motion or request an extension of time to file an amended complaint before the

deadline passed. Cummings suggests that Defendant’s receipt of notice of the

bankruptcy in January 2017 should have paused all litigation. However, this Court

did not receive notice of Cummings’ bankruptcy until March 2017, well after the




MEMORANDUM DECISION AND ORDER - 6
        Case 4:15-cv-00599-BLW Document 78 Filed 08/03/20 Page 7 of 9




deadline for amendment of pleadings had passed. Cummings raised these

arguments in his motion to amend, and the Court considered them. They are not

newly discovered evidence nor do they demonstrate the Court clearly erred in

denying his motion.

      Cummings argues that there is newly discovered evidence contained in an

expert report filed as an exhibit to his motion for reconsideration. Dkt. 71-1 at 20.

The expert report is not dated and was not properly authenticated. Despite this the

Court has reviewed the expert report. Much of this evidence relates to the disputed

land transaction that was litigated in the state courts. Further, Cummings attached a

similar expert report to his proposed amended complaint. Finally, this evidence

relates to the description of the property and the date of the transfer, which

Cummings argues occurred in 2016 instead of 2014. The expert report also

references several amended orders for sale based on, what the expert believes, is

the forged legal description. However, this was the same legal description

addressed in the prior court proceedings. Cummings has not shown why this

evidence was unavailable prior to filing his motion to amend the complaint.

Further, it does not change the Court’s analysis.

      Cummings spends a significant portion of his motion arguing that he has

been diligent, and that good cause exists to allow him to amend the complaint. But




MEMORANDUM DECISION AND ORDER - 7
        Case 4:15-cv-00599-BLW Document 78 Filed 08/03/20 Page 8 of 9




he cannot rehash this argument on a motion for reconsideration. Further,

Cummings does not address the Court’s findings that allowing him to amend the

complaint would prejudice Defendant or that many of the claims would be futile.

Dkt. 67 at 6-7. Accordingly, the Court will deny his motion for reconsideration.

      Cummings also seeks an extension of time to file a response to Defendant’s

motion for summary judgment. Dkt. 70, 77. Defendant opposes an extension. Dkt.

73. Cummings states that that he is undergoing medical procedures related to a

terminal illness and the COVID-19 pandemic has restricted his ability to research

the law surrounding Defendant’s motion. Dkt. 70-2. In his subsequent motion,

Cummings states that he is in the hospital and has had to undergo numerous

surgical procedures. Dkt. 77. Cummings seeks at least a 90 day extension.

      Defendant’s motion for summary judgment was filed on May 20, 2020.

Under Local Civil Rule 7.1(c) a responding party has 21 days to file their response,

which would have made Cummings response due on June 10, 2020. Cummings

filed his first motion to extend was received by the Court on June 18, 2020. Due to

the severity of Cummings current medical condition and hospitalization the Court

will grant Cummings an extension of time to file his response to Defendant’s

motion. Cummings shall file his response on or before September 8, 2020, which is

90 days after the original response deadline.




MEMORANDUM DECISION AND ORDER - 8
       Case 4:15-cv-00599-BLW Document 78 Filed 08/03/20 Page 9 of 9




                                    ORDER

      IT IS ORDERED that:

      1.    Plaintiff’s Motion for Reconsideration (Dkt. 71) is DENIED.

      2.    Plaintiff’s Motions for Extension of Time (Dkt. 70, 77) are

GRANTED. Plaintiff shall file his response to Defendant’s motion for summary

judgment on or before September 8, 2020.

                                            DATED: August 3, 2020


                                            _________________________
                                            B. Lynn Winmill
                                            U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 9
